DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see page (s) 3, lines 13-18, pertaining to 35 U.S.C 103 rejection, filed 08/05/2021 for claim(s) 1 with respect the reference Embrey fails to teach the limitation "the communication unit of the terminal sends charging protection indication information to the power adapter to instruct the power adapter to control the charging loop to enter into the protected state.".
 The examiner respectfully disagrees and submits that the examiner relied on the secondary reference Shiraishi for the teaching of protecting a terminal device (a battery pack 1) control it’s charging loop to enter into a protected state based on detecting an abnormality of impedance of the charging loop (see Figs 1 and 3 and rejection below). However, Shiraishi explicitly fails to teach “…sends charging protection indication information to the power adapter to instruct the power adapter to control the charging loop to enter into the protected state”. 
To make up this deficiency, the examiner relied on the reference Embrey for the teaching of sending/communicating from a battery pack 1000 controller 125 protection indication information of an abnormality of extreme temperature value of the battery pack 1000 to a charger controller 155 of a charger 600 via serial data paths indication that an abnormality of extreme battery temperature is present. Based on the “instruction” to the charger controller 155, the charger controller 155 turns off the charge 
Furthermore, Examiner interprets “cutting charging current” broadly as “controlling the charging loop”. Thus, Embrey teaches the argued limitation and the rejection has been maintained.

    PNG
    media_image1.png
    796
    1329
    media_image1.png
    Greyscale

the communication component is configured to send charging protection indication information to the power adapter when the impedance of the charging loop is abnormal, so as to instruct the power adapter to control the charging loop to enter into the protected state". The examiner respectfully disagrees and submits that the US Patent 10,122,190 teaches the argued limitation (page 4, lines 8-11 filed on 8/05/2021) in the comparison table of pages 9-10 of the Double Patenting rejection made in this office action, a copy of comparison is shown below.

    PNG
    media_image2.png
    562
    487
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    65
    962
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    510
    966
    media_image4.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1 - 8 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 - 11 of the US Patent to Zhang et al. (US # 10,122,190). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the claims of the instant invention. Both application deals with determining whether an impedance of a charging loop is abnormal according to a difference between the input voltage and the output voltage of a power adapter.

Claim 1 of instant application: 16/397,991
Claim 7 of US Patent (US # 10,122,190)
Claim 1. A terminal, comprising: 

Claim 1, lines 9-11:
the charging loop being formed between the terminal and the power adapter via a charging interface to charge the battery;


Claim 1, lines 2-4:                                                                       


Claim 1, line 5:                                                                       
a detection component, configured to detect an input voltage of the power adapter; and 
                                                   
Claim 1, lines 6-9:                                                                       
an anomaly processing component, 

Claim 1, lines 7-9:
configured to: determine whether an impedance of a charging loop is abnormal according to a difference between the input voltage and the output voltage, and 






Claim 1, lines 8-9:
to control the charging loop to enter into a protected state when the impedance of the charging loop is abnormal, 

Claim 1, lines 12-15:                                                                       wherein, the communication component is configured to send charging protection indication information to the power adapter when the impedance of the charging loop is abnormal, so as to instruct the power adapter to control the charging loop to enter into the protected state.
Claim 7. A terminal comprising a battery and a charging interface, and 
Claim 7, lines 1-4:                                                                     the terminal being configured to form a charging loop with a power adapter via the charging interface so as to charge the battery, 
wherein, the terminal further comprises:                               
Claim 7, lines line 5, 14-15:
a communication unit,                                 




Claim 7, lines 7-9:
the detection unit is configured to detect an input voltage of the terminal from the power adapter when the power adapter charges the terminal; 

Claim 7, line 6: 
an anomaly handling unit,

Claim 7, lines 16-19:
determines based on a difference between an output voltage of the power adapter and the input voltage of the terminal from the power adapter that an impedance of the charging loop is abnormal;
Claim 7, 21-24: 
the anomaly handling unit is configured to control the charging loop to enter into a protection state according to an indication of the charging protection indicative information; 
Claim 7, lines 18-20:
the charging loop to enter into a protected state if the impedance of the charging loop is abnormal,
                                                                              Claim 7, lines 10-14:                                                             the communication unit is configured to send voltage indicative information to the power adapter, wherein the voltage indicative information indicates the input voltage of the terminal from the power adapter detected by the detection unit,
Claim 7, lines 25-28:
wherein, the indication of the charging protection indicative information is 



Claim 6 of instant application: 16/397,991
Claim 8 of US Patent (US # 10,122,190)
Claim 6. The terminal according to claim 1, wherein, the charging interface comprises a power wire and a data wire, the terminal is configured to form the charging loop with the power adapter via the power wire in the charging interface to charge the battery; the communication component is configured to receive the voltage indication information from the power adapter via the data wire in the charging interface.
Claim 8. The terminal according to claim 7, wherein, the charging interface comprises a power wire and a data wire; the terminal is configured to: form the charging loop with the power adapter via the power wire in the charging interface, so as to charge the battery; and the communication unit is configured to: send the voltage indicative information to the power adapter via the data wire in the charging interface.



Claim 2 of instant application: 16/397,991
Claim 9 of US Patent (US # 10,122,190)
Claim 2. The terminal according to claim 1, wherein, detection positions of the input 
Claim 9. The terminal according to claim 7, wherein, detection positions of the input 




Claim 2 of instant application: 16/397,991
Claim 10 of US Patent (US # 10,122,190)
Claim 2. The terminal according to claim 1, wherein, detection positions of the input voltage of the power adapter and the output voltage of the power adapter are located at two terminals of the charging interface respectively, and the impedance of the charging loop refers to an impedance of a circuit in the charging interface
Claim 10. The terminal according to claim 7, wherein, the detection unit is configured to detect the input voltage of the terminal from the power adapter at two ends of the battery, and the impedance of the charging loop refers to an impedance of a circuit from the power adapter to the battery of the terminal.



Claim 5 of instant application: 16/397,991
Claim 11 of US Patent (US # 10,122,190)
Claim 5. The terminal according to claim 1, further comprising: an alarm device, configured to generate an alarm signal if the impedance of the charging loop is abnormal.
Claim 11. The terminal according to claim 7, further comprising: an alarm device, configured to generate an alarm signal if the impedance of the charging loop is abnormal.


Claims 1 - 3 and 5 - 6 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 6 of the US Patent to Zhang et al. (US # 10,320,206). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the claims of the instant invention. Both application deals with determining whether an impedance of a charging loop is abnormal according to a difference between the input voltage and the output voltage of a power adapter.

Claim 1 of instant application: 16/397,991
Claim 1 of US Patent (US # 10,320,206)
Claim 1. A terminal, comprising: 

Claim 1, lines 9-11:
the charging loop being formed between the terminal and the power adapter via a charging interface to charge the battery;

Claim 1, lines 2-4:                                                                   
a communication component, configured to receive voltage indication information from a power adapter when the power adapter charges a battery of the terminal, the voltage indication information indicating an output voltage of the power adapter; 
                                                                                  Claim 1, line 5:                                                                       
a detection component, configured to detect an input voltage of the power adapter; and 
Claim 1, lines 6-9:                                                                       
an anomaly processing component, configured to: determine whether an impedance of a charging loop is abnormal according to a difference between the input voltage and the output voltage, and 


                                                                             to control the charging loop to enter into a protected state when the impedance of the charging loop is abnormal, 



                   
                                                                                                                                                                     

Claim 1, lines 12-15:                                                                       wherein, the communication component is configured to send charging protection indication information to the power adapter when the impedance of the charging loop is abnormal, so as to instruct the power adapter to control the charging loop to enter into the protected state.
Claim 1. A terminal comprising a battery and a charging interface, and 
                                                                                    the terminal being configured to form a charging loop with a power adapter via the charging interface to charge the battery, 



a communication component, configured to receive voltage indication information from the power adapter when the power adapter charges the terminal, the voltage indication information indicating an output voltage of the power adapter; 
                                                                                a detection component, configured to detect an input voltage of the power adapter; and 

an anomaly processing component, configured to: determine whether an impedance of the charging loop is abnormal according to a difference between the input voltage and the output voltage,
                                                                   Claim 1, lines 18-20:
the charging loop to enter into a protected state if the impedance of the charging loop is abnormal,

 determine a level of the impedance according to the difference, control, according to the level of the impedance, the protected state corresponding to the level of the impedance.
                                                                                            
Claim 5.                                                             wherein, the communication component is configured to send charging protection indication information to the power adapter if the impedance of the charging loop is abnormal, so as to instruct the power adapter to control the charging loop to enter into the protected state.



Claim 2 of instant application: 16/397,991
Claim 2 of US Patent (US # 10,320,206)
Claim 2. The terminal according to claim 1, wherein, detection positions of the input voltage of the power adapter and the output voltage of the power adapter are located at two terminals of the charging interface respectively, and the impedance of the charging loop refers to an impedance of a circuit in the charging interface.
Claim 2. The terminal according to claim 1, wherein, detection positions of the input voltage of the power adapter and the output voltage of the power adapter are located at two terminals of the charging interface respectively, and the impedance of the charging loop refers to an impedance of a circuit in the charging interface.



Claim 3 of instant application: 16/397,991
Claim 3 of US Patent (US # 10,320,206)
Claim 3. The terminal according to claim 1, wherein, a detection position of the input voltage of the power adapter is located at two terminals of the battery of the terminal, and the impedance of the charging loop refers to an impedance of a circuit from the power adapter to the battery of the terminal.
Claim 3. The terminal according to claim 1, wherein, a detection position of the input voltage of the power adapter is located at two terminals of the battery of the terminal, and the impedance of the charging loop refers to an impedance of a circuit from the power adapter to the battery of the terminal.


Claim 5 of instant application: 16/397,991
Claim 4 of US Patent (US # 10,320,206)
Claim 5. The terminal according to claim 1, further comprising: an alarm device, configured to generate an alarm signal if the impedance of the charging loop is abnormal.
Claim 4. The terminal according to claim 1, further comprising: an alarm device, configured to generate an alarm signal if the impedance of the charging loop is abnormal.


Claim 6 of instant application: 16/397,991
Claim 6 of US Patent (US # 10,320,206)
Claim 6. The terminal according to claim 1, wherein, the charging interface comprises a power wire and a data wire, the terminal is configured to form the charging loop with the power adapter via the power wire in the charging interface to charge the battery; the communication component is configured to receive the voltage indication information from the power adapter via the data wire in the charging interface.
Claim 6. The terminal according to claim 1, wherein, the charging interface comprises a power wire and a data wire, the terminal is configured to form the charging loop with the power adapter via the power wire in the charging interface to charge the battery; the communication component is configured to receive the voltage indication information from the power adapter via the data wire in the charging interface.


Claim 4 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of the US Patent to Zhang et al. (US # 10, 320,206), and in further view of Hsu (US # 20090261786). Although the claims at issue are not identical, they are not patentably distinct from each other 

Claim 4 of instant application: 16/397,991
Claim 2 of US Patent (US # 10,320,206)
Claim 4. The terminal according to claim 2, wherein when the detection positions of the input voltage of the power adapter and the output voltage of the power adapter are located at two terminals of the charging interface respectively, 

the anomaly processing component is configured to determine that the impedance of the charging loop is abnormal 
when a voltage drop between the input voltage and the output voltage is abnormal.
Claim 2. The terminal according to claim 1, wherein, detection positions of the input voltage of the power adapter and the output voltage of the power adapter are located at two terminals of the charging interface respectively,
Claim 1, lines 12-14:
an anomaly processing component, configured to: determine whether an impedance of the charging loop is abnormal


However, it's well known in the art that determining the voltage drop between the input and output terminal.  For example, Hus teaches the technique of charging a battery, by measuring the voltage drop across the cells (Figure 2, Paragraph 0036, lines 1-4).


Claim 7 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the US Patent to Zhang et al. (US # 10, 320,206), and in further view of Hsu (US # 20090261786). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the claims of the instant invention. Both application deals with determining whether an impedance of a charging loop is abnormal according to a difference between the input voltage and the output voltage.

Claim 7 of instant application: 16/397,991
Claim 1 of US Patent (US # 10,320,206)
Claim 7. The terminal according to claim 1, wherein the anomaly processing component is configured to control the charging loop to enter into the protected state 

switching off the charging loop. 
Claim 1. …the charging loop to enter into a protected state if the impedance of the charging loop is abnormal,



However, it's well known in the art that switching off the charging loop.   For example, Hus teaches the technique of providing over charging a battery, by shut off current flow using switches (Figure 2, Paragraph 0030).
At the time of the invention, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of interrupt current flow using switches as in Hsu to control the battery charging of Zhang to yield result as disclosed by Hsu, in order to effectively control battery pack from overcurrent (short), overvoltage (excessive voltage) to provide safety, thus enhancing the battery life.

Claim 8 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the US Patent to Zhang et al. (US # 10,320,206), and in further view of Kim (US # 20150022154). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the claims of the instant invention. Both application deals with determining whether an impedance of a charging loop is abnormal according to a difference between the input voltage and the output voltage.

Claim 8 of instant application: 16/397,991
Claim 1 of US Patent (US # 10,320,206)
Claim 8. The terminal according to claim 1, wherein the charging interface 

is one of a USB interface and a micro USB interface.
 
Claim 1, lines 1-2: a charging interface,


However, it's well known in the art that switching off the charging loop.   For example, Kim teaches the technique of providing charging a battery using a USB connector, by shut off current flow using switches (Figure 1, Paragraph 0016).
At the time of the invention, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of charging battery using USB connector as in Kim, in order to optimize the system by transferring data faster compared to using regular standard USB cables.

Claims 9-12 and 14 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 7 - 11 of the US Patent to Zhang et al. (US # 10,320,206). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the claims of the instant invention. Both application deals with determine whether an 

Claim 9 of instant application: 16/397,991
Claim 7 of US Patent (US # 10,320,206)
Claim 9. A power adapter, comprising: 






Claim 9, lines 1-2:
a detection component, configured to detect an output voltage of the power adapter when the power adapter charges a battery of a terminal; 
Claim 9, lines 13-15:an anomaly processing component, configured to control the charging loop to enter into the protected state according to an indication of the charging protection 
Claim 9, lines 4-9:                                                                               a communication component, configured to send voltage indication information to the terminal, the voltage indication information indicating the output voltage of the power adapter detected by the detection component, and 

to receive charging protection indication information from the terminal when the terminal determines that an impedance of a charging loop is abnormal based on a difference between an input voltage of the power adapter and the output voltage of the power adapter, 
Claim 9, lines 9-12:
the charging protection indication information being configured to instruct the power adapter to control the charging loop to enter into a protected state, the charging loop is formed between the 

Claim 7. A power adapter comprising a power conversion component and a charging interface, the power conversion component being configured to form a charging loop with a terminal via the charging interface to charge a battery of the terminal, wherein, 


the power adapter further comprises: a detection component, a communication component and 

an anomaly processing component, wherein the detection component is configured to detect an output voltage of the power adapter when the power adapter charges the terminal; 

the communication component is configured to send voltage indication information to the terminal, the voltage indication information indicating the output voltage of the power adapter detected by the detection component, and 

to receive charging protection indication information from the terminal if the terminal determines that an impedance of the charging loop is abnormal based on a difference between an input voltage of the power adapter and the output voltage of the power adapter; and 
                                                                                    
                                                                              the anomaly processing component is configured to control the charging loop to enter into a protected state according to an indication of the charging protection indication information the indication of the a level of the impedance determined according to the difference.


Claim 10 of instant application: 16/397,991
Claim 8 of US Patent (US # 10,320,206)
Claim 10. The power adapter according to claim 9, wherein, the charging interface comprises a power wire and a data wire, the power conversion component is configured to form the charging loop with the terminal via the power wire in the charging interface to charge the battery of the terminal; 
the communication component is configured to send the voltage indication information to the terminal via the data wire in the charging interface. 
Claim 8. The power adapter according to claim 7, wherein, the charging interface comprises a power wire and a data wire, the power conversion component is configured to form the charging loop with the terminal via the power wire in the charging interface to charge the battery of the terminal; 
the communication component is configured to send the voltage indication information to the terminal via the data wire in the charging interface.


Claim 11 of instant application: 16/397,991
Claim 9 of US Patent (US # 10,320,206)
Claim 11. The power adapter according to claim 9, wherein, detection positions of the input voltage of the power adapter and the output voltage of the power adapter are located at two terminals of the charging interface respectively, and the impedance of the charging loop refers to an impedance of a circuit in the charging interface. 
Claim 9. The power adapter according to claim 7, wherein, detection positions of the input voltage of the power adapter and the output voltage of the power adapter are located at two terminals of the charging interface respectively, and the impedance of the charging loop refers to an impedance of a circuit in the charging interface.



Claim 12 of instant application: 16/397,991
Claim 10 of US Patent (US # 10,320,206)
Claim 12. The power adapter according to claim 9, wherein, a detection position of the input voltage of the power adapter is located at two terminals of the battery of the terminal, and the impedance of the charging loop refers to an impedance of a circuit from the power adapter to the battery of the terminal. 
Claim 10. The power adapter according to claim 7, wherein, a detection position of the input voltage of the power adapter is located at two terminals of the battery of the terminal, and the impedance of the charging loop refers to an impedance of a circuit from the power adapter to the battery of the terminal.


Claim 14 of instant application: 16/397,991
Claim 11 of US Patent (US # 10,320,206)
Claim 14. The power adapter according to claim 9, further comprising: an alarm device, configured to generate an alarm signal if the impedance of the charging loop is abnormal.
Claim 11. The power adapter according to claim 7, further comprising: an alarm device, configured to generate an alarm signal if the impedance of the charging loop is abnormal.


Claim 13 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the US Patent to Zhang et al. (US # 10,320,206), and in further view of Hsu (US # 20090261786). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the claims of the instant invention. Both application deals with determining whether an impedance of a charging loop is abnormal according to a difference between the input voltage and the output voltage.

Claim 13 of instant application: 16/397,991
Claim 9 of US Patent (US # 10,320,206)
Claim 13. The power adapter according to claim 10, wherein when the detection positions of the input voltage of the power adapter and the output voltage of the power adapter are located at two terminals of the charging interface respectively, the anomaly processing component is configured to determine that the impedance of the charging a voltage drop between the input voltage and the output voltage is abnormal.



However, it's well known in the art that determining the voltage drop between the input and output terminal.  For example, Hus teaches the technique of charging a battery, by measuring the voltage drop across the cells (Figure 2, Paragraph 0036, lines 1-4).
At the time of the invention, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of measuring the voltage drop as in Hsu to control the battery charging of Zhang to yield result as disclosed by Hsu, by additionally detecting the voltage drop between the input and output voltages of power adapter in order to facilitates more efficient charging while avoiding over-voltage damage to the cells (see Hsu,  Abstract, lines 10-11). 

Claims 15 -19 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 12 - 17 of the US Patent to Zhang et al. (US # 10,320,206). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the claims of the instant invention. Both application deals with determine whether an impedance of a charging loop is abnormal according to a difference between the input voltage and the output voltage.

Claim 15 of instant application: 16/397,991
Claim 12 of US Patent (US # 10,320,206)
Claim 15. A method for processing an impedance anomaly of a charging loop, comprising: 
receiving, by a terminal, voltage indication information from a power adapter when the power adapter charges the terminal, the voltage indication information indicating an output voltage of the power adapter; 

detecting, by the terminal, an input voltage of the power adapter; and 
determining, by the terminal, whether an impedance of the charging loop is abnormal according to a difference between the input voltage and the output voltage, 




controlling, by the terminal, the charging loop to enter into a protected state when the impedance of the charging loop is abnormal; 

 
                                                                            sending, by the terminal, charging protection indication information to the power adapter when the impedance of the charging loop is abnormal, so as to instruct the power adapter to control the charging loop to enter into the protected state.
Claim 12. A method for processing an impedance anomaly of a charging loop, comprising: 
receiving, by a terminal, voltage indication information from a power adapter when the power adapter charges the terminal, the voltage indication information indicating an output voltage of the power adapter;

detecting, by the terminal, an input voltage of the power adapter; and 
determining, by the terminal, whether an impedance of the charging loop is abnormal according to a difference between the input voltage and the output voltage, 
determining, by the terminal, a level of the impedance according to the difference; and

controlling, by the terminal and according to the level of impedance, the charging loop to enter into a protected state corresponding to the level of impedance if the impedance of the charging loop is abnormal.
Claim 17:
sending, by the terminal, charging protection indication information to the power adapter if the impedance of the charging loop is abnormal, so as to instruct the power adapter to control the charging loop to enter into the protected state.


Claim 16 of instant application: 16/397,991
Claim 13 of US Patent (US # 10,320,206)
Claim 16. The method according to claim 15, wherein, detection positions of the input voltage of the power adapter and the output voltage of the power adapter are located at two terminals of a charging interface 
 
Claim 13. The method according to claim 12, wherein, detection positions of the input voltage of the power adapter and the output voltage of the power adapter are located at two terminals of a charging interface 



Claim 17 of instant application: 16/397,991
Claim 15 of US Patent (US # 10,320,206)
Claim 17. The method according to claim 15, wherein, a detection position of the input voltage of the power adapter is located at two terminals of a battery of the terminal, and the impedance of the charging loop refers to an impedance of a circuit from the power adapter to the battery of the terminal.
 
Claim 15. The method according to claim 12, wherein, a detection position of the input voltage of the power adapter is located at two terminals of a battery of the terminal, and the impedance of the charging loop refers to an impedance of a circuit from the power adapter to the battery of the terminal.


Claim 18 of instant application: 16/397,991
Claim 16 of US Patent (US # 10,320,206)
Claim 18. The method according to claim 15, further comprising: generating, by the terminal, an alarm signal if the impedance of the charging loop is abnormal.

Claim 16. The method according to claim 12, further comprising: generating, by the terminal, an alarm signal if the impedance of the charging loop is abnormal.



Claim 19 of instant application: 16/397,991
Claim 14 of US Patent (US # 10,320,206)
Claim 19. The method according to claim 16, wherein, the charging interface comprises a power wire and a data wire, the power adapter charges the terminal via the power wire, receiving, by the terminal, the voltage indication information from the power adapter, comprises: receiving, by the terminal, the voltage indication information from the power adapter via the data wire in the charging interface.
 
Claim 14. The method according to claim 13, wherein, the charging interface comprises a power wire and a data wire, the power adapter charges the terminal via the power wire, receiving, by the terminal, the voltage indication information from the power adapter, comprises: receiving, by the terminal, the voltage indication information from the power adapter via the data wire in the charging interface.


Claim 20 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 18 of the US Patent to Zhang et al. (US # 10,320,206). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the claims of the instant invention. Both application deals with determine whether an impedance of a 

Claim 20 of instant application: 16/397,991
Claim 18 of US Patent (US # 10,320,206)
Claim 20. A method for processing an impedance anomaly of a charging loop, comprising: 
detecting, by the power adapter, an output voltage of the power adapter when the power adapter charges the terminal; 
sending, by the power adapter, voltage indication information to the terminal, the voltage indication information indicating the output voltage of the power adapter detected by the power adapter; 


receiving, by the power adapter, charging protection indication information from the terminal when the terminal determines that an impedance of the charging loop is abnormal based on a difference between an 

controlling, by the power adapter, the charging loop to enter into the protected state according to an indication of the charging protection indication information.
 Claim 20, lines 10-11:
the charging protection indication information being configured to instruct the power adapter to control the charging loop to enter into a protected state; and
Claim 18. A method for processing an impedance anomaly of a charging loop, comprising:
detecting, by the power adapter, an output voltage of the power adapter when the power adapter charges the terminal; 

sending, by the power adapter, voltage indication information to the terminal, the voltage indication information indicating the output voltage of the power adapter detected by the power adapter; 

receiving, by the power adapter, charging protection indication information from the terminal if the terminal determines that an impedance of the charging loop is abnormal based on a difference between an input 
                                                                    
controlling, by the power adapter, the charging loop to enter into a protected state according to an indication of the charging protection indication information, 

the indication of the charging protection indicative information indicating a protection state corresponding to a level of the impedance determined according to the difference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Purdy et al. (US # 20050174094 - cited by Applicant) in view of the US Patent Application Publication by Shiraishi et al. (US # 20130229186) and in view of the European Patent Application Publication by Embrey et al. (EP # 1796243A2).

Regarding Claim 1, Purdy teaches a terminal (Figure 1, Portable Device 21) comprising:
a communication component (via data lines D+ and D-, [0026, 0051]), [0014, lines 1-9]), configured to receive voltage indication information from a power adapter  (Figure 1, Charger 23) when the power adapter charges a battery (Figure 1, Battery 22) of the terminal, the voltage indication information indicating an output voltage of the power adapter (block 220 of Fig. 4; see [0033]); 
(included in controller (27); see [0008, lines 14-17] and [0015]), configured to detect an input voltage of the power adapter (Figure 4, Block 230, [0033]); and 
the charging loop being formed between the terminal and the power adapter via a charging interface (Figure 1, Charger Connector 24) to charge the battery (Figure 1, Paragraph 0024);
Purdy fails to teach:
an anomaly processing component, configured to: 
determine whether an impedance of a charging loop is abnormal according to a difference between the input voltage and the output voltage, and to control the charging loop to enter into a protected state when the impedance of the charging loop is abnormal, 
Shiraishi teaches:
an anomaly processing component (Figure 1, Controller 34, [0019, lines 3-5]), configured to: 
determine whether an impedance of a charging loop is abnormal (FET 32 is abnormal, [0049, lines 5-7]) according to a difference between the input voltage and the output voltage (Fig 3, Step S25, (voltage drop does not meet thresholds and error message is processed, see [0049]), and to control the charging loop to enter into a protected state when a impedance (One of the ordinary skill in the art realizes a large resistance would equate to a large impedance) of the charging loop is abnormal [0049]. 
 an anomaly handling unit, configured to determine impedance of the charging loop is abnormal within the charging apparatus of Purdy as taught by Shiraishi to optimize the charging system by detecting the abnormality impedance of charging loop in order to provide protection and avoiding damaging the charging device.
The combination of Purdy and Shiraishi fail to teach:
wherein, the communication component is configured to send charging protection indication information to the power adapter when the impedance of the charging loop is abnormal, so as to instruct the power adapter to control the charging loop to enter into the protected state.
Embrey teaches in Figure 9, a communication component (Controller 125) is configured to send charging protection indication information to a power adapter (Combination of 165 and 600) when a temperature of a battery is abnormal, so as to instruct the power adapter to control the charging loop to enter into the protected state (controller 125 issuing a suitable control signal to charger controller 155 to turn off charge current, Paragraph 0038, 0066).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include communication unit sending protection information to charger in the apparatus of Purdy and Shiraishi as taught by Embrey, to additionally halt the charger based on abnormality in the impedance of the charging loop, in order to reduce heat caused due to current losses in the charging loop.

Regarding Claim 2, Purdy, Shiraishi and Embrey teaches the apparatus of claim 1.
Purdy further teaches wherein, detection positions of the input voltage of the power adapter and the output voltage of the power adapter are located at two terminals of the charging interface respectively (Voltage of the power adapter is detected between Vbus and Gnd pins of the charger connector 24, 0033), and the impedance of the charging loop refers to an impedance of a circuit in the charging interface (Due to charging error there will be some effect to the charging impedance, [0051])).

Regarding Claim 3, Purdy, Shiraishi and Embrey teaches the apparatus of claim 1.
Purdy further teaches wherein, a detection position of the input voltage of the power adapter is located at two terminals of the battery of the terminal (Voltage of the power adapter is detected between Vbus and Gnd pins of the charger connector 24, 0033), and the impedance of the charging loop refers to an impedance of a circuit from the power adapter to the battery of the terminal [0014, lines 1-9, 0026].

Regarding Claim 4, Purdy, Shiraishi and Embrey teaches the apparatus of claim 2.
Purdy further teaches wherein when the detection positions of the input voltage of the power adapter and the output voltage of the power adapter are located at two (Voltage of the power adapter is detected between Vbus and Gnd pins of the charger connector 24, 0033).
The combination of Purdy and Embrey fail to teach:
the anomaly processing component is configured to determine that the impedance of the charging loop is abnormal when a voltage drop between the input voltage and the output voltage is abnormal.
Shiraishi teaches an anomaly processing component (Figure 1, Controller 34, [0019, lines 3-5]), is configured to determine that the impedance of the charging loop is abnormal when a voltage drop between the input voltage and the output voltage is abnormal (Fig 3, Step S25, (voltage drop does not meet thresholds and error message is processed, see [0049]). 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include communication unit sending protection information to charger in the apparatus of Purdy and Embrey as taught by Shiraishi, to additionally halt the charger based on impedance of the charging loop, in order to reduce heat caused due to current losses in the charging loop.
Regarding Claim 5, Purdy, Shiraishi and Embrey teaches the apparatus of claim 1.
Purdy further an alarm device, configured to generate an alarm signal if there is  current error in the charging loop (Fig 3, Steps 50 and 51, 0043, 0051]).
The combination of Purdy and Embrey fail to teach:
detecting impedance of the charging loop.
 determine whether an impedance of a charging loop is abnormal (Fig 3, Step S25, (voltage drop does not meet thresholds and error message is processed, see [0049]). 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include an anomaly handling unit, configured to determine impedance of the charging loop is abnormal within the charging apparatus of Purdy and Embrey as taught by Shiraishi to optimize the charging system by detecting the abnormality impedance of charging loop in order to provide protection and avoiding damaging the charging device.

Regarding Claim 6, Purdy, Shiraishi and Embrey teaches the apparatus of claim 1.
Purdy further teaches wherein, the charging interface comprises a power wire (Vbus) and a data wire (D+ and D-), the terminal is configured to form the charging loop with the power adapter via the power wire in the charging interface (Figure 1, Charger Connector 24) to charge the battery [0024]; the communication component is configured to receive the voltage indication information from the power adapter via the data wire in the charging interface (via data lines D+ and D-, [0014, lines 1-9, 0051]).

Regarding Claim 7, Purdy, Shiraishi and Embrey teaches the apparatus of claim 1.
Purdy further teaches:
[0009-0010].

Regarding Claim 8, Purdy, Shiraishi and Embrey teaches the apparatus of claim 1.
Purdy further teaches:
wherein the charging interface is one of a USB interface and a micro USB interface (Fig 2, Part 24, Claim 14).

Regarding Claim 9, Purdy teaches a power adapter (23), comprising: 
a detection component, configured to detect an output voltage of the power adapter [0028] when the power adapter charges a battery (Battery 22 of 21) of a terminal (i.e. charges the battery (22) of the terminal (21)); 
a communication component (via data lines D+ and D-, [0025]), configured to send voltage indication information to the terminal, the voltage indication information indicating the output voltage of the power adapter detected by the detection component ([0045]-[0046]), and 
the charging protection indication information being configured to instruct the power adapter to control the charging loop to enter into a protected state [0051], the charging loop is formed between the power adapter and the terminal via a charging interface to charge the battery (coupling of output of connector 24 and input of connector 25 and interface circuitry; see [0026]);

to receive charging protection indication information from the terminal when the terminal determines that an impedance of a charging loop is abnormal based on a difference between an input voltage of the power adapter and the output voltage of the power adapter, and 
an anomaly processing component, configured to control the charging loop to enter into the protected state according to an indication of the charging protection indication information.
Shiraishi teaches:
the terminal determines that an impedance of a charging loop is abnormal (FET 32 is abnormal, [0049, lines 5-7]) based on a difference between an input voltage of the power adapter and the output voltage of the power adapter (Fig 3, Step S25, (voltage drop does not meet thresholds and error message is processed, see [0049]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include an anomaly handling unit, configured to determine impedance of the charging loop is abnormal within the charging apparatus of Purdy as taught by Shiraishi to optimize the charging system by detecting the abnormality impedance of charging loop in order to provide protection and avoiding damaging the charging device.
The combination of Purdy and Shiraishi fail to teach: 
to receive charging protection indication information from the terminal that an impedance of a charging loop is abnormal.

Embrey teaches in Figure 9, receiving charging protection indication information from the terminal of temperature abnormality (Controller 155 receives the abnormality exists in the temperature of the battery from the terminal device 1000)
an anomaly processing component (Controller 125), configured to control the charging loop to enter into the protected state according to an indication of the charging protection indication information [0066].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include communication unit sending protection information to charger in the apparatus of Purdy and Shiraishi as taught by Embrey, to additionally halt the charger based on abnormality in the impedance of the charging loop, in order to reduce heat caused due to current losses in the charging loop.

Regarding Claim 10, Purdy, Shiraishi and Embrey teaches the apparatus of claim 9.
Purdy further teaches wherein, the charging interface comprises a power wire (Vbus) and a data wire (D+ and D-), the power adapter comprises a power conversion component is configured to form the charging loop with the terminal via the power wire in the charging interface to charge the battery of the terminal (Figure 1, Charger Connector 24, [0024]); 
(via data lines D+ and D-, [0014, lines 1-9, 0051]).

Regarding Claim 11, Purdy, Shiraishi and Embrey teaches the apparatus of claim 9.
Purdy further teaches wherein, detection positions of the input voltage of the power adapter and the output voltage of the power adapter are located at two terminals of the charging interface respectively (Voltage of the power adapter is detected between Vbus and Gnd pins of the terminal connector 25, 0033), and the impedance of the charging loop refers to an impedance of a circuit in the charging interface (Due to charging error there will be some effect to the charging impedance, [0051]).

Regarding Claim 12, Purdy, Shiraishi and Embrey teaches the apparatus of claim 9.
Purdy further teaches wherein, a detection position of the input voltage of the power adapter is located at two terminals of the battery of the terminal (Voltage of the power adapter is detected between Vbus and Gnd pins of the terminal connector 25, 0033), and the impedance of the charging loop refers to an impedance of a circuit from the power adapter to the battery of the terminal (Due to charging error there will be some effect to the charging impedance, [0051]).

Regarding Claim 13, Purdy, Shiraishi and Embrey teaches the apparatus of claim 10.
Purdy further teaches wherein when the detection positions of the input voltage of the power adapter and the output voltage of the power adapter are located at two terminals of the charging interface respectively [0033], 
The combination of Purdy and Embrey fail to teach:
the anomaly processing component is configured to determine that the impedance of the charging loop is abnormal when a voltage drop between the input voltage and the output voltage is abnormal.
Shiraishi teaches:
 the anomaly processing component is configured to determine that the impedance of the charging loop is abnormal (FET 32 is abnormal, [0049, lines 5-7]) when a voltage drop between the input voltage and the output voltage is abnormal (Fig 3, Step S25, (voltage drop does not meet thresholds and error message is processed, see [0049]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include an anomaly handling unit, configured to determine impedance of the charging loop is abnormal within the charging apparatus of Purdy and Embrey, as taught by Shiraishi to optimize the charging system by detecting the abnormality impedance of charging loop in order to provide protection and avoiding damaging the charging device.

Regarding Claim 14, Purdy and Toshiyuki teaches the method of claim 9.
[0051].
The combination of Purdy and Embrey fail to teach:
detecting impedance of the charging loop.
Shiraishi teaches:
 determine whether an impedance of a charging loop is abnormal (Fig 3, Step S25, (voltage drop does not meet thresholds and error message is processed, see [0049]). 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include an anomaly handling unit, configured to determine impedance of the charging loop is abnormal within the charging apparatus of Purdy and Embrey, as taught by Shiraishi to optimize the charging system by detecting the abnormality impedance of charging loop in order to provide protection and avoiding damaging the charging device.

Regarding Claim 15, Purdy teaches a method for processing an impedance anomaly of a charging loop, comprising:
receiving, by a terminal (Figure 1, Portable Device 21), voltage indication information from a power adapter when the power adapter charges the terminal, the voltage indication information indicating an output voltage of the power adapter (block 220 of Fig. 4; see [0033]); 
detecting (included in controller (27); see [0008, lines 14-17] and [0015]), by the terminal, an input voltage of the power adapter (Figure 4, Block 230, [0033]); and

determining, by the terminal, whether an impedance of the charging loop is abnormal according to a difference between the input voltage and the output voltage.
Shiraishi teaches:
 determining, by the terminal, whether an impedance (One of the ordinary skill in the art realizes a large resistance would equate to a large impedance) of the charging loop is abnormal (FET 32 is abnormal, [0049, lines 5-7]) according to a difference between the input voltage and the output voltage (Fig 3, Step S25, (voltage drop does not meet thresholds and error message is processed, see [0049]) to controlling, by the terminal, the charging loop to enter into the protected state [0049].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include an anomaly handling unit, configured to determine impedance of the charging loop is abnormal within the charging apparatus of Purdy as taught by Shiraishi to optimize the charging system by detecting the abnormality impedance of charging loop in order to provide protection and avoiding damaging the charging device.
The combination of Purdy and Shiraishi fail to teach:
controlling, by the terminal, the charging loop to enter into a protected state when the impedance of the charging loop is abnormal; 
sending, by the terminal, charging protection indication information to the power adapter when the impedance of the charging loop is abnormal, so as to instruct the power adapter to control the charging loop to enter into the protected state.
(1000), a charging loop to enter into a protected state when a temperature of the battery is abnormal; 
sending, by the terminal, charging protection indication information to a power adapter (600+165) when the temperature of the battery is abnormal, so as to instruct the power adapter to control the charging loop to enter into the protected state [0066].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include communication unit sending protection information to charger in the apparatus of Purdy and Shiraishi as taught by Embrey, to additionally halt the charger based on abnormality in the impedance of the charging loop, in order to reduce heat caused due to current losses in the charging loop.

Regarding Claim 16, Purdy, Shiraishi and Embrey teaches the method of claim 15.
Purdy further teaches wherein, detection positions of the input voltage of the power adapter and the output voltage of the power adapter are located at two terminals of a charging interface respectively (Voltage of the power adapter is detected between Vbus and Gnd pins of the charger connector 24, 0033), and the impedance of the charging loop refers to an impedance of a circuit in the charging interface (Due to charging error there will be some effect to the charging impedance, [0051]).

Regarding Claim 17, Purdy, Shiraishi and Embrey teaches the method of claim 15.
(Voltage of the power adapter is detected between Vbus and Gnd pins of the charger connector 24, 0033), and the impedance of the charging loop refers to an impedance of a circuit from the power adapter to the battery of the terminal [0014, lines 1-9, 0026].

Regarding Claim 18, Purdy, Shiraishi and Embrey teaches the method of claim 15.
Purdy further generating, by the terminal, an alarm signal if the current error of the charging loop is abnormal (Fig 3, Steps 50 and 51, 0043, 0051]).
The combination of Purdy and Embrey fail to teach:
detecting impedance of the charging loop.
Shiraishi teaches:
determine whether an impedance of a charging loop is abnormal (FET 32 is abnormal, [0049, lines 5-7]). 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include an anomaly handling unit, configured to determine impedance of the charging loop is abnormal within the charging apparatus of Purdy and Embrey, as taught by Shiraishi to optimize the charging system by detecting the abnormality impedance of charging loop in order to provide protection and avoiding damaging the charging device.

Regarding Claim 19, Purdy, Shiraishi and Embrey teaches the method of claim 16.
Purdy further teaches wherein, the charging interface comprises a power wire (Vbus) and a data wire (D+ and D-), the power adapter charges the terminal via the power wire, receiving, by the terminal, the voltage indication information from the power adapter [0024], comprises: receiving, by the terminal, the voltage indication information from the power adapter via the data wire in the charging interface (via data lines D+ and D-, [0014, lines 1-9, 0026]).

Regarding Claim 20, Purdy teaches a method for processing a charging current impedance anomaly of a charging loop (Fig 1, [0051]), comprising: 
detecting, by a power adapter (23), an output voltage of the power adapter [0028]  when the power adapter charges a terminal (i.e. charges the battery (22) of the terminal (21)); 
sending, by the power adapter [0025], voltage indication information to the terminal, the voltage indication information indicating the output voltage of the power adapter detected by the power adapter [0045-0046]; 
Purdy fails to teach:
determines that an impedance of the charging loop is abnormal based on a difference between an input voltage of the power adapter and the output voltage of the power adapter.
[0051]; and controlling, by the power adapter,.
Shiraishi teaches:
determining that an impedance (One of the ordinary skill in the art realizes a large resistance would equate to a large impedance) of a charging loop is abnormal (FET 32 is abnormal, [0049, lines 5-7]) based on a difference between an input voltage of a power adapter and an output voltage of the power adapter (Fig 3, Step S25, (voltage drop does not meet thresholds and error message is processed, see [0049]).
the charging loop to enter into the protected state according to an indication of the charging protection indication information [0049].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include an anomaly handling unit, configured to determine impedance of the charging loop is abnormal within the charging apparatus of Purdy as taught by Shiraishi to optimize the charging system by detecting the abnormality impedance of charging loop in order to provide protection and avoiding damaging the charging device.
The combination of Purdy and Shiraishi fail to teach:
 receiving, by the power adapter, charging protection indication information from the terminal when the terminal determines that abnormality of the charging loop and configured to control the charging loop to enter into the protected state according to an indication of the charging protection indication information.

a communication component (Controller 125) is configured to send charging protection indication information to a power adapter (Combination of 165 and 600) when a temperature of a battery is abnormal, so as to instruct the power adapter to control the charging loop to enter into the protected state (controller 125 issuing a suitable control signal to charger controller 155 to turn off charge current, Paragraph 0038, 0066).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include communication unit sending protection information to charger in the apparatus of Purdy and Shiraishi, as taught by Embrey, to additionally halt the charger based on abnormality in the impedance of the charging loop, in order to reduce heat caused due to current losses in the charging loop.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Ito et al. (US # 20120253717) teaches battery voltage detector comprising:
The power voltage monitoring circuit is configured to determine whether or not an instantaneous variation of an externally-supplied power voltage occurs, and output an instantaneous variation detection signal indicating a result of detection to the voltage processor. If the voltage processor detects based on the instantaneous variation detection signal that the instantaneous variation of the externally-supplied power voltage occurs, the voltage processor is configured to delete the cell voltage detection data that is the newest [0010].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859